


110 HRES 839 RH: Waiving a requirement of clause 6(a) of

U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 161
		110th CONGRESS
		1st Session
		H. RES. 839
		[Report No. 110–471]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Mr. Welch of
			 Vermont, from the  Committee
			 on Rules, reported the following resolution; which was
			 referred to the House Calendar and ordered to be printed
		
		RESOLUTION
		Waiving a requirement of clause 6(a) of
		  rule XIII with respect to consideration of certain resolutions reported from
		  the Committee on Rules.
	
	
		That the requirement of clause 6(a)
			 of rule XIII for a two-thirds vote to consider a report from the Committee on
			 Rules on the same day it is presented to the House is waived with respect to
			 any resolution reported on the legislative day of December 5, 2007, providing
			 for consideration of the Senate amendments to the bill (H.R. 6) to reduce our
			 Nation's dependency on foreign oil by investing in clean, renewable, and
			 alternative energy resources, promoting new emerging energy technologies,
			 developing greater efficiency, and creating a Strategic Energy Efficiency and
			 Renewables Reserve to invest in alternative energy, and for other purposes.
		
	
		December 4, 2007
		Referred to the House Calendar and ordered to be
		  printed
	
